DETAILED ACTION
Claims 1, 3-5, 8-9, and 25-36 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2020 has been entered.
The office acknowledges the following papers:
Claims and remarks filed on 8/5/2020.

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 28-29, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Brickell et al. (U.S. 2009/0089564), in view of Abdallah et al. (U.S. 6,918,032).
As per claim 1:
Brickell and Abdallah disclosed a method for use by a processor, the method comprising: 
receiving processor code that includes an asymmetric conditional branch 
predicting, in response to the asymmetric conditional branch instruction during execution of the processor code, which one of the first and second branches will be taken following the asymmetric conditional branch instruction (Brickell: Figures 1-2 elements 222, 232, and 252, paragraphs 12, 14, 16, and 20)(Branch instructions with a prefix of T or NT read upon the asymmetric conditional branch instruction. A T prefix allows for speculative execution along the T path and a NT prefix allows for speculative execution along the NT path. The speculative execution occurs in response to execution and processing of code containing such branch instructions. The branches are static predictions that can later detected as a misprediction upon execution of the actual branch. A N prefix blocks speculative execution of a branch prediction table prediction.);
wherein, if the first branch is predicted and the asymmetric conditional branch instruction permits speculative execution along the first branch, the processor code along the first branch is speculatively executed with results of the speculative execution held in memory pending resolution of the prediction (Abdallah: Figure 2 element 204, column 10 lines 18-40)(Brickell: Figures 1-2 elements 112, 222, and 232, paragraphs 12 and 14)(Abdallah disclosed a reorder buffer that holds execution results until they are ready to be retired to registers. Brickell disclosed that if a T or NT prefix is detected for a branch 
wherein, if the first branch is predicted but the asymmetric conditional branch instruction blocks speculative execution along the first branch, the processor code along the first branch is non-speculatively executed with the non-speculative execution delayed until after the prediction is resolved (Brickell: Figures 1-2 elements 112 and 252, paragraphs 12, 16, and 20)(A prediction made by the branch prediction tables is blocked when the prefix has a N value. This forces non-speculative execution along the actual branch path after execution of the branch instruction.); and
wherein, if the prediction is correct, the results of the speculative execution following the asymmetric conditional branch instruction are committed (Abdallah: Figure 2 element 208, column 10 lines 30-40)(Brickell: Figures 1-2 elements 112, 222, and 232, paragraphs 12 and 14)(If a T or NT prefix is detected for a branch instruction, then speculative execution is allowed along the T or NT path according to the prefix. The combination allows for speculative execution results along the T/NT path to be stored in the reorder buffer of Abdallah. Correct speculative execution results are committed.) and, if the prediction is incorrect, the results are flushed (Abdallah: Figure 2 element 206, column 10 lines 62-678)(Brickell: Figure 1 element 112, paragraph 12)(Abdallah disclosed detecting branch mispredictions, flushing the mispredicted path, and restarting fetching along the correct path. The combination allows for detecting branch mispredictions and flushing the mispredicted path for incorrect static branch predictions in Brickell.).

As per claim 8:
Brickell and Abdallah disclosed the method of claim 1, wherein the asymmetric conditional branch instruction is applied to one or more of a Taken branch and a Not Taken branch (Brickell: Figure 2 elements 220-232, paragraph 14)(Branch instructions with a prefix of T or NT read upon the asymmetric conditional branch instruction. The prefix allows for speculative execution along the T/NT path and prevents speculative execution along the opposite path.).
As per claim 9:
Claim 9 essentially recites the same limitations of claim 1. Therefore, claim 9 is rejected for the same reasons as claim 1.
As per claim 28:
Claim 28 essentially recites the same limitations of claim 8. Therefore, claim 28 is rejected for the same reasons as claim 8.
As per claim 29:
Claim 29 essentially recites the same limitations of claim 1. Therefore, claim 29 is rejected for the same reasons as claim 1.
As per claim 33:
Claim 33 essentially recites the same limitations of claim 8. Therefore, claim 33 is rejected for the same reasons as claim 8.
As per claim 34:
Claim 34 essentially recites the same limitations of claim 1. Therefore, claim 34 is rejected for the same reasons as claim 1.
As per claim 35:
Brickell and Abdallah disclosed the method of claim 1, wherein predicting, in response to the asymmetric conditional branch instruction during execution of the processor code, which one of the first and second branches will be taken following the asymmetric conditional branch instruction, comprises:
predicting which one of the first and second branches will be taken based on run-time information pertaining to the first and second branches (Abdallah: Figure 2 element 202, column 1 lines 37-51, column 5 lines 9-16, and column 6 lines 18-25)(Brickell: Figures 1-2 elements 222, 232, and 252, paragraphs 12, 14, 16, and 20, claim 8)(Abdallah disclosed a decoder to decode fetched instructions. The combination adds the decoder of Abdallah into the system of Brickell for decoding instructions, including the branch instructions with prefixes. Branch instructions with a prefix of T or NT read upon the asymmetric conditional branch instruction. A T prefix allows for speculative execution along the T path and a NT prefix allows for speculative execution along the NT path. The speculative execution occurs in response to execution and processing of code containing such branch instructions. Decoding the branch instructions produces run-time information, including that the instruction is a branch with a prefix value.).
As per claim 36:
Claim 36 essentially recites the same limitations of claim 35. Therefore, claim 36 is rejected for the same reasons as claim 35.

Claims 3-5, 25-27, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Brickell et al. (U.S. 2009/0089564), in view of Abdallah et al. (U.S. 6,918,032), in view of Official Notice.
As per claim 3:
Brickell and Abdallah disclosed the method of claim 1,
wherein the processor code along the branch that is speculatively executed accesses a first portion of memory (Brickell: Figures 1-2 elements 222 and 232, paragraphs 12 and 14)(Official notice is given that load and store operations can be used after branch target addresses for the advantage of accessing data operands. Thus, it would have been obvious to one of ordinary skill in the art that load and store instructions are executed after branch target addresses to access portions of memory.), and 
wherein the processor code along the branch that is non-speculatively executed accesses a second portion of memory (Brickell: Figure 1 element 112, paragraph 12)(In view of the above official notices, load and store instructions access memory after non-speculative execution caused from a branch misprediction.).
As per claim 4:
Brickell and Abdallah disclosed the method of claim 3, wherein the first and second portions of memory comprise memory associated with kernels, hypervisors, or sensitive memory (Brickell: Figure 1 element 120, paragraphs 5-7 and 12)(In view of the 
As per claim 5:
Brickell and Abdallah disclosed the method of claim 1, wherein the processor code along the branch that is speculatively executed is code that is vulnerable to a speculative side-channel attack (Brickell: Figure 1 element 120, paragraphs 5-7 and 12)(Official notice is given that load and store operations can be used after branch target addresses for the advantage of accessing data operands. Thus, it would have been obvious to one of ordinary skill in the art that load and store instructions are executed after branch target addresses to access portions of memory. In view of the official notice, such load and store operations can be used to access secret data (i.e. sensitive memory) after speculative branch execution. Thus, it would have been obvious to one of ordinary skill in the art that such a scenario occurs.).
As per claim 25:
Claim 25 essentially recites the same limitations of claim 3. Therefore, claim 25 is rejected for the same reasons as claim 3.
As per claim 26:
Claim 26 essentially recites the same limitations of claim 4. Therefore, claim 26 is rejected for the same reasons as claim 4.
As per claim 27:
Claim 27 essentially recites the same limitations of claim 5. Therefore, claim 27 is rejected for the same reasons as claim 5.
As per claim 30:

As per claim 31:
Claim 31 essentially recites the same limitations of claim 4. Therefore, claim 31 is rejected for the same reasons as claim 4.
As per claim 32:
Claim 32 essentially recites the same limitations of claim 5. Therefore, claim 32 is rejected for the same reasons as claim 5.

Response to Arguments
The arguments presented by Applicant in the response, received on 8/5/2020 are not considered persuasive.
Applicant argues for claims 1, 9, 29, and 34:
“In particular, Paras. 0018-0030 of Brickell make it clear that, to the extent any predictions are made in response to the T or NT-prefixed instructions, they are "static predictions":
…
Thus, as best understood, Brickell teaches blocking run-time predictions via its BPU and instead using only on compile-time static predictions (to the extent that any predictions are made).
As such, Brickell does not teach "predicting4 in response to the asymmetric conditional branch instruction durins execution of the processor code, which one of the first and second branches will be taken following the asymmetric conditional branch instruction."
As best understood, the T and NT prefixes of Brickell serve to mitigate side channel attacks by blocking run-time predictions for T and NT-prefixed instructions made using its BPU and instead relying on static compile-time predictions for the T and NT-prefixed instructions.
By blocking the BPU from making run-time predictions, the BPU "will not update any of its arrays with information regarding these branches" (see, e.g., Para. 0021 of Brickell) and this, as best understood, helps prevent side channel attacks from exposing sensitive information that might be stored within those arrays.

 
This argument is not found to be persuasive for the following reason. The applicant is correct that the compiler likely inserts the prefixes to the branch instructions for execution. However, Brickell doesn’t explicitly state that compilers (states software instead – see paragraph 14) are used to add the prefixes to the branch instructions described in figure 2. Regardless, the branch instruction with a prefix is still processed within the processor to cause a static prediction to occur. While the static prediction isn’t a dynamic run-time prediction, the claims don’t require it to be so. A run-time static prediction is made that can be later determined to be incorrect after executing the branch instruction. Thus, Brickell reads upon the newly claimed limitation.
Applicant argues for claims 1, 9, 29, and 34:
“Additionally, Applicant respectfully submits that because Brickell does not explain what it means by a "static prediction," no prima facie case of obviousness can be made based upon its incomplete teachings.”

This argument is not found to be persuasive for the following reason. The explanation given with Brickell is sufficient to read upon the claimed limitations at issue within the independent claims without an explicit definition of “static prediction.” In addition, static branch prediction is a well-known term of the art to one of ordinary skill in the art. Lastly, the Wikipedia description is a sufficient example definition of static prediction.
Applicant argues for claims 1, 9, 29, and 34:
“Moreover, Applicant renews its objection to the use by the Office of 
MPEP § 2144.03 states that "Official notice without documentary evidence to support an examiner’s conclusion is permissible only in some circumstances. ... It would not be appropriate for the examiner to take official notice of facts without citing a prior art reference where the facts asserted to be well known are not capable of instant and unquestionable demonstration as being well-known. For example, assertions of technical facts in the areas of esoteric technology or specific knowledge of the prior art must always be supported by citation to some reference work recognized as standard in the pertinent art." (emphasis added).
Since the "technical facts" asserted within the Official Notice are within esoteric technologies (e.g. speculative processing and branch predictions), Official Notice is improper and a citation to a particular prior art reference is required instead.
For at least these reasons, Claim 1 has not been shown to be obvious in view of Brickell, alone or in combination with the Officially Noticed knowledge, and Claim 1 is allowable.
Independent Claims 9, 29 and 34, although different from Claim 1 and from one another, include at least some similar distinguishing features as in Claim 1 are likewise allowable.”

This argument is not found to be persuasive for the following reason. While the arguments provided haven’t technically traversed the previous official notices taken against the independent claims, a replacement reference has been found that teaches both official notices previously made in the independent claims. 

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183